DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1:  Claim 1 recites the term “resin”.  The meaning of this term is indefinite because the metes and bounds of “resin” appear to be broader than the art-recognized definition.
A resin is recognized in the art to be a curable liquid composition.  See attached Hawley’s reference, page 1177.  In the instant case, “a resin” as claimed encompasses polymers, which are cured/solid components (e.g. the styrene acrylic copolymer in ¶ [0025] and Tables 1-3).
For the purposes of further examination the resin as claimed has been interpreted to be selected from monomers or aqueous polymer dispersions.

Regarding claim 1:  Claim 1 recites “is replaced with”.  This limitation is indefinite because replacing is an active verb it cannot be determined whether the product is being claimed, or a process is being claimed.
For the purposes of further examination this limitation has been interpreted as the claimed composition “comprising” the soluble silicate, based on the instant preamble which appears to be directed towards a composition rather than a process.
Regarding claim 1:  Claim 1 recites “high ratio”.  The specification does not set the metes and bounds of high ratio.  Looking at the instant claims as guidance, a “high ratio” has been interpreted to comprise “about” 0.1-50% by weight (non-limiting) of the total composition as the claimed silicate (see instant claims 4 and 7).  This interpretation is proper because dependent claims must be further limiting, and claims 4 and 7 must limit the broader range of claim 1.
Regarding claim 1:  The term “soluble silicate” does not have metes and bounds in the instant specification.  Soluble in what?  At what weight percentage?
For the purposes of further examination, species such as sodium and/or potassium have been interpreted to be soluble silicates as claimed (see e.g. claims 3 and 6).
Regarding claim 2:  Claim 2 recites “stabilizes the pH”.  This limitation is indefinite because the specification does not teach the metes and bounds of what constitutes a stabilized pH.

Regarding claims 4 and 7:  Claims 4 and 7 recite a percentage of silicate, without indicating the basis of this percentage.  It is indefinite whether applicant is claiming volume percent, weight percent, molar percent, etc.  For the purposes of further examination claims 4 and 7 have been interpreted as being on a weight percentage.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0118378 to Ribeiro et al. as evidenced by the original specification (US 2019/038612 is referenced for paragraph numbers).
Regarding claim 1:  Ribeiro teaches a composition comprising a resin (e.g. acrylic latex; Ribeiro Examples) and a “high ratio” of soluble silicates such as sodium and/or potassium silicates, used at 0.5-35.49% (Ribeiro ¶ [0031]).  “High ratio” as claimed is an indefinite term, and has been interpreted to read on the claimed invention for the reason that further limiting instant claims 4 and 7 consider a range of 0.1-50% of the composition to be “high ratio”.  Acrylic latexes/emulsions are considered to be resins in ¶ [0002]; and applicant considers a copolymer (BS 700) to be a resin in ¶ [0025].
Ribeiro has been interpreted to be capable of being used in the claimed role because it contains the claimed elements, and is suitable for incorporation into coatings (Ribeiro Abstract, ¶ [0003]).
Regarding claim 2:  Ribeiro teaches the claimed composition.  Since the claimed ingredients are present in the claimed amounts, the indefinite terminology “stabilizes the pH” has been met.
Regarding claims 3 and 6:  Ribeiro teaches the ratio of silicon dioxide to sodium silicate up to 4.5 (Ribeiro ¶ [0031]) and the ratio of silicon dioxide to potassium silicate up to 3.5.  The claimed range is at once envisaged.
Regarding claims 4 and 7:  Ribeiro teaches the soluble silicate is e.g. about 30% of the composition (Ribeiro ¶ [0034]).
Regarding claim 5:  Ribeiro shows the compositions containing fillers (e.g. PCC) binders and/or thickeners in the examples.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767